DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 23-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  


The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the following claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claims 23 and 33, the closest prior art Li et al. of record (“Ultra-precision machining of Fresnel lens mould by single-point diamond turning based on axis B rotation.” The International Journal of Advanced Manufacturing Technology 77 (2015): 907-913 of record) in view of Hornung (PGPUB 20120067418 of record), fails to disclose in combination with all of the other elements of the claim wherein a family of intersection curves along which the freeform surfaces of the family of freeform surfaces intersect the carrier surface such that projections of the family of intersection curves onto the x-y-plane are not circular arcs and the intersection with the freeform surface that is arranged in the z-direction immediately below it defines a lower intersection line such that projections of the upper and lower intersection lines onto the x- v-plane form circular arcs. See applicants remarks dated 6/23/2022 page 10 and the first 2 paragraphs of page 11.



Claim Objections
Claim 43 objected to because of the following informalities:  “44” should be “42”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. of record (“Ultra-precision machining of Fresnel lens mould by single-point diamond turning based on axis B rotation.” The International Journal of Advanced Manufacturing Technology 77 (2015): 907-913 of record) in view of Hornung (PGPUB 20120067418 of record).

Regarding claim 42, Li discloses a Fresnel surface comprising a plurality of Fresnel facets each
comprise:
a Fresnel segment surface (Fig. 2),
a trailing edge (αn-1 defines the surface); and
a structure depth defined along the z-direction of a coordinate system with an x-direction, a y-
direction, a z-direction and defining an x-y plane (Δhn),
wherein the Fresnel segment surfaces and the trailing edge are each bounded by lines, the
projection of which onto the x-y-plane of the coordinate system are circle line sections in the x-y-plane (Figs. 2-4 illustrate bounding lines defined by R).
Li does not explicitly disclose wherein the surfaces are freeform. However, Hornung teaches a method for manufacturing freeform Fresnel surfaces ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Li and Hornung such that the surfaces were freeform motivated by producing a point focusing lens ([0041]).
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hornung and further in view of Harrison et al. (USPAT 9170425).

Regarding claim 43, modified Li does not disclose a spectacle lens comprising the freeform Fresnel surface of claim 44.
However, Harrison teaches the use of a Fresnel lens within a spectacle frame (715 and Col. 11 lines 53-63).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Li and Harrison such that the Fresnel lens manufactured from the mold was used in a spectacle lens motivated by improving near focusing.


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.

On page 11 of the applicant’s remarks the applicant states that replacing the spherical Fresnel shape of Lie with freeform surfaces would change the shape of the trailing edges of the Fresnel segments such that their projections would not be circular onto the x-y-plane. The office respectfully disagrees. The applicant’s claim does not require that all of the projections are circular, or, all together, make a circle. Rather, the projections need only make circle line “sections” which can be whole circles or simply arcs. There is no suggestions or interpretation that would result in projections making straight or parallel lines. Further, applicant’s statement is not supported by evidence. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). It is not clear to the office that making the surface freeform would not result in circular projections. There is no minimum or maximum deviation from a spherical surface shape being claimed, only that the surface be freeform. A freeform surface has some boundaries in shape (such as translational/rotational asymmetry), but none directly relating to the limitations of the claimed projections. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872